ORDER By Order dated October 30, 2017, the Pilot Program for the Electronic Filing (E-Filing) of documents in the Court of Common Pleas was expanded to include Richland County effective November 14, 2017. Unforeseen technical issues have made E-Filing in Richland County problematic for a number of court personnel, and issues with system response times have resulted in long delays for attorneys attempting to E-File documents. Based on these issues, the October 30, 2017 Order expanding E-Filing to Richland County is rescinded. Upon entry of this Order, E-Filing is suspended in Richland County, and documents shall be filed in the Traditional manner in Richland County until further notice. The Richland County Clerk of Court shall promptly process all E-Filings that remain pending. Any E-Filings that cannot be processed through the E-Filing System shall be printed and entered manually by the Clerk of Court. This Order shall not affect the validity of any E-Filed document processed before or after the entry of this Order. Furthermore, in the event a document that was served via a Notice of Electronic Filing cannot be accessed in the E-Filing System, that document should be viewed by accessing the Public Index online at http://www.sccourts.org/caseSearch/. Finally, the declaration of a Limited Technical Failure of the E-Filing System in Richland County on November 15, 2017, may have adversely affected the ability of lawyers to comply with deadlines in court proceedings. Accordingly, I find it appropriate to declare the day of Wednesday, November 15, 2017, a “holiday” in Richland County for the purpose of Rule 6 of the South Carolina Rules of Civil Procedure. This holiday declaration shall only apply to documents and cases that are within the scope of those required to be E-Filed under the South Carolina Electronic Policies and Guidelines. /s/ Donald W. Beatty Donald W. Beatty Chief Justice of South Carolina